DETAILED ACTION
The following Office action concerns a restriction requirement for Patent Application No. 16/763,479.  Claims 1-20 are pending in the application.
Election/Restrictions
The application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Restriction is required under 35 U.S.C. §§ 121 and 372.
Group 1:  Claim 7, drawn to a method of forming a functionalized device substrate, further comprising heating a polymeric layer, coupling agent and device substrate.  
Group 2:  Claim 9, drawn to a method of forming a functionalized device substrate, further comprising mixing a coupling agent with a polyimide precursor.
Group 3:  Claim 10, drawn to a method of forming a functionalized device substrate, further comprising applying coupling agent to glass substrate and applying polyimide to the coupling agent.
Group 4:  Claims 12 and 13, drawn to a method of forming a functionalized device substrate, further comprising 
Group 5:  Claims 14 and 15, drawn to a method of forming a functionalized device substrate, further comprising pressing the polyimide layer to the graphene layer.
Group 6:  Claims 16-20, drawn to a functionalized device substrate.
The common technical feature of the claims is a method of forming a functionalized device substrate.  This method is known in the prior art and has been disclosed in Kim et al (US 2014/0218867) in view  of Japanese Pat. Pub. JP 06-336533 (included in the applicant’s IDS).  Kim et al teaches a method of forming polymer and graphene layers on a substrate, and JP 06-336533 teaches applying a coupling agent to improve adhesion.  Therefore, the common technical feature of the claims does not provide a contribution over the prior art as defined in PCT Rule 13.2, and Groups 1-6 lack unity of invention. 
In accordance with 37 C.F.R. § 1.499, the applicant is required to elect a single invention or group of inventions to which the claims must be restricted.
Linking Claims
Claims 1-6, 8 and 11 link inventions 1-5.  The restriction requirement as to the linked inventions is subject to the non-allowance of linking claim 1, 2, 6 and 8.  Upon the indication of allowability of the linking claim(s), the restriction shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Further Information
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The Examiner has required restriction between product or apparatus claims and process claims.  Where the Applicant elects the claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, the withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the 
If the Applicant traverses on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants, or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amina Khan, can be reached at 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 10, 2021